

117 S1970 IS: Clean Water For Military Families Act
U.S. Senate
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1970IN THE SENATE OF THE UNITED STATESJune 8, 2021Mr. Padilla (for himself, Mrs. Gillibrand, Mr. Van Hollen, Ms. Warren, Mr. Merkley, Mr. Booker, Mrs. Feinstein, Mr. Markey, Mr. Schumer, Ms. Stabenow, Mr. Sanders, Mr. Durbin, Mrs. Shaheen, Mr. Peters, and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo require the Secretary of Defense to conduct testing for and remediation of perfluoroalkyl substances and polyfluoroalkyl substances at or surrounding installations of the Department of Defense located in the United States, formerly used defense sites, and State-owned facilities of the National Guard, and for other purposes.1.Short titleThis Act may be cited as the Clean Water For Military Families Act.2.Testing for and remediation of perfluoroalkyl substances and polyfluoroalkyl substances by Department of Defense(a)In generalThe Secretary of Defense shall—(1)conduct investigations into releases of PFAS, including testing for the presence of PFAS in groundwater, surface and drinking water, soil, and soil vapor, at or surrounding installations of the Department of Defense located in the United States, formerly used defense sites, and State-owned facilities of the National Guard; and(2)conduct response actions relating to PFAS contamination at or surrounding installations of the Department located in the United States, formerly used defense sites, or State-owned facilities of the National Guard if—(A)any detection of PFAS exceeds the standards under subsection (b); or(B)the Secretary finds remediation of PFAS to be appropriate to protect human health or the environment. (b)Standards for response actions with respect to PFAS contaminationIn conducting response actions under subsection (a)(2) with respect to PFAS contamination, the Secretary shall conduct such actions to achieve a level of PFAS in the environmental media that meets or provides more protection than the most stringent of the following standards for PFAS in any environmental media:(1)A State standard as described in clause (ii) of section 121(d)(2)(A) of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9621(d)(2)(A)).(2)A Federal standard as described in clause (i) of such section.(3)A health advisory under section 1412(b)(1)(F) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)(1)(F)). (c)Authorization of appropriationsThere is authorized to be appropriated for fiscal year 2022 to the Department of Defense $10,000,000,000, to remain available until expended, to carry out this section. (d)Savings clauseExcept with respect to the specific level required to be met under subsection (b), nothing in this section affects the application of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.). (e)DefinitionsIn this section:(1)Formerly used defense siteThe term formerly used defense site means any site formerly used by the Department of Defense or National Guard eligible for environmental restoration by the Secretary of Defense funded under the Environmental Restoration Account, Formerly Used Defense Sites account established under section 2703(a)(5) of title 10, United States Code. (2)PFASThe term PFAS means a perfluoroalkyl substance or polyfluoroalkyl substance with at least one fully fluorinated carbon atom.(3)Response actionThe term response action means an action taken pursuant to section 104 of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9604).